Citation Nr: 1019568	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-24 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right leg and/or knee 
disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The Veteran served on active duty from February 28, 1974, to 
September 23, 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in October 2006, a statement of the 
case was issued in July 2007, and a substantive appeal was 
received in August 2007.  The Veteran requested a Board 
hearing in August 2007 which was scheduled for April 2010; 
however, he failed to appear.


FINDING OF FACT

Right leg and/or knee disability is not currently shown.


CONCLUSION OF LAW

Right leg and/or knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in a 
VCAA letter issued in June 2006.  The letter predated the 
August 2006 rating decision.  See id.  The VCAA letter 
notified the Veteran of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA, and the 
types of evidence necessary to establish a disability rating 
and effective date.  Id.; Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); but see VA O.G.C. Prec. Op. No. 1-2004 
(Feb. 24, 2004); .  The June 2006 letter has clearly advised 
the Veteran of the evidence necessary to substantiate his 
claim. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records and post-service VA 
medical records.  There is no indication of relevant, 
outstanding records which would support the Veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  As will 
be discussed below, in light of the fact that the Veteran has 
not submitted any medical evidence showing a current 
disability, a VA examination is not necessary to support the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran asserts that he injured his right knee during 
service when he fell on a bicycle.  He stated that he was 
treated and put on crutches, and currently has problems 
related to the knee, to include pain and stiffness.  

A March 1974 service treatment record reflects that the 
Veteran complained of pain in his arms and legs, but denied 
history of an injury except for fracture of left arm.  On 
physical examination, he had full range of motion of the legs 
and no swelling.  The examiner diagnosed muscle spasms.  A 
July 1974 service treatment record reflects that the Veteran 
sought clinical treatment for his right leg after falling off 
a bicycle three days prior.  There was pain in the heel and 
arch.  On physical examination, there was full range of 
motion, no swelling, pain on flexion and extension, and pes 
planus.  The impression was contusion.  The Veteran was 
prescribed a soft shoe, ace wrap, and crutches or cane.  In 
August 1974, the Veteran underwent an examination for 
"special" purposes the month prior to his discharge.  His 
'lower extremities' were clinically evaluated as normal.  On 
a Report of Medical History completed by the Veteran in 
August 1974, he checked the 'Yes' box for 'broken bones' but 
this referred to a broken arm.  He checked the 'No' box for 
'"trick" or locked knee.'  

The Veteran has indicated that he receives all of his post-
service medical treatment at the VA Medical Center (VAMC) in 
Miami, Florida.  Review of the VA outpatient treatment 
records on file do not reflect any complaints or diagnoses 
related to the right leg and/or knee.  A January 2006 
evaluation reflects that with regard to his musculoskeletal 
state, he had no complaints of weakness, pain, stiffness, 
joint pain, arthritis, edema, DVT, or claudication.  He only 
complained of back pain and spasms.  In the absence of proof 
of a current disability of a right leg or knee disability, 
there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  A veteran's belief that he is entitled to some 
sort of benefit simply because he had a disease or injury 
while on active service is mistaken, as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability.  
Brammer, 3 Vet. App. at 225.  In the absence of any competent 
evidence of a right leg or knee disability, the Board must 
conclude the Veteran does not currently suffer from such a 
disability.  Likewise, the Board finds a VA examination is 
not necessary to make a final adjudication with regard to his 
claim for right leg/knee disability in the absence of current 
medical evidence of a chronic disability.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In fact, the Veteran does 
not claim (and the record does not show) that disability 
resulted from the injury in service.  He claims pain in the 
right lower extremity (which is not consistent with the 
January 2006 evaluation which reported no joint pain or 
stiffness) and does not claim that he has current disability 
as a result.  However pain is not analogous to disability.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 
(the claimant was seeking service connection for a neck 
disability and an increased rating for a low back disability.  
On the issue of service connection, the Court held that pain 
alone without a diagnosed or identifiable underlying malady 
or condition did not constitute a disability for which 
service connection may be granted.  Subsequently, the Federal 
Circuit dismissed the issue of service connection stating it 
was precluded from reviewing the factual determinations of 
the Board or the Court.)  For such reasons, service 
connection is not warranted.

In summary, as right leg/knee disability was not shown in 
service, and there is no evidence of record reflecting a 
current right leg/knee disability, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for right leg/knee disability.


ORDER

Entitlement to service connection for right leg and knee 
disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


